Case 19-12588-elf   Doc 60-1     Filed 04/16/21 Entered 04/16/21 15:53:12   Desc
                               Exhibit A Page 1 of 4




                          Exhibit A
Case
 Case19-12588-elf
      19-12588-elf Doc
                    Doc4060-1
                            FiledFiled
                                   12/09/19
                                       04/16/21
                                              Entered
                                                 Entered
                                                       12/09/19
                                                          04/16/21
                                                                16:18:36
                                                                   15:53:12
                                                                          Desc
                                                                             Desc
                                                                               Main
                            Document
                              Exhibit A Page
                                           Page21ofof41




                                                                              (Doc. # 38)
                   9th       December
Case
 Case19-12588-elf
      19-12588-elf Doc
                    Doc3860-1
                            FiledFiled
                                   12/05/19
                                       04/16/21
                                              Entered
                                                 Entered
                                                       12/05/19
                                                          04/16/21
                                                                19:27:52
                                                                   15:53:12
                                                                          Desc
                                                                             Desc
                                                                               Main
                            Document
                              Exhibit A Page
                                           Page31ofof42
Case
 Case19-12588-elf
      19-12588-elf Doc
                    Doc3860-1
                            FiledFiled
                                   12/05/19
                                       04/16/21
                                              Entered
                                                 Entered
                                                       12/05/19
                                                          04/16/21
                                                                19:27:52
                                                                   15:53:12
                                                                          Desc
                                                                             Desc
                                                                               Main
                            Document
                              Exhibit A Page
                                           Page42ofof42
